Case 2:17-cv-07887-PSG-KS Document 63 Filed 04/06/20 Page 1 of 1 Page ID #:669




  1
                                                                         E-fI~ED
  2

  3                                                                    Af~RR _ 6 Z~l
  4
                                                                 Document#
  5

  6

  7

  8

  9                                UNITED STATES DISTRICT COURT

 10                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

 11

 12 COUNCIL ON AMERICAN-ISLAMIC                            Case No. 2:17-cv-07887-PSG-KS
       RELATIONS—CA,et-al,
 13
                     Plaintiffs,                          ]P          SED] ORDER
 14
              vs.
  15
       FEDERAI,EMERGENCY                                   Hon. Philip S. Gutierrez
 16 MANAGEMENT AGENCY,et al.,                              United States District Judge
 17                  Defendants.
  18

  19          Having read and considered the parties' April 2, 2020 Stipulation,

 20           IT IS SO ORDERED that the Parties' deadline to submit a joint status report with

 21    proposed summary judgment briefing schedule shall be extended to June 2, 2020.

 22 DATED: April ~,2020

 23

 24

 25                                                Hon. Philip S. Gutierrez
                                                   United States District Judge
 26

 27

 28




                                                                                                 ~~
